19-10412-jlg       Doc 3415        Filed 05/30/21 Entered 05/30/21 12:26:28                      Main Document
                                                Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------- x
 In re:                                                    :
                                                                Case No. 19-10412 (JLG)
                                                           :
                                                                Chapter 11
 Ditech Holding Corporation, et al.,                       :
                                                           :
                                                                (Jointly Administered)
                                             Debtors. :
  -------------------------------------------------------- x

       ERRATA ORDER REGARDING MEMORANDUM DECISION AND ORDER
        SUSTAINING THE SIXTY-SEVENTH OMNIBUS OBJECTION (NO BASIS
          CONSUMER CREDITOR CLAIMS) WITH RESPECT TO CLAIM OF
                  KENNETH ELLISON AND ANGELA ELLISON

         This matter having come up on the Court’s own motion, it is hereby ORDERED:

    1. The Court’s Memorandum Decision and Order Sustaining the Sixty-Seventh Omnibus
       Objection (No Basis Consumer Creditor Claims) with Respect to Claim of Kenneth
       Ellison and Angela Ellison, dated May 21, 2021 [Case No. 19-10412, ECF No. 3400]
       (the “Memorandum Decision”), is corrected in the manner described below:

             a. The following appearance on page 1 of the Memorandum Decision:

                           Ms. Angela Ellison
                           Appearing Pro Se
                           4800 Hideout Trial
                           Arlington, TX 76016

shall be corrected to read as follows:

                           Ms. Angela Ellison1
                           Appearing Pro Se
                           4800 Hideout Trail
                           Arlington, TX 76016

             b. The following sentences beginning on page 2 and ending on page 3 of the
                Memorandum Decision:

                  The Estate Representatives contend that that the Court should expunge the
                  Claim because it fails to state a claim for relief against Ditech. Pursuant to
                  the Claims Procedures Order,2 the Court conducted a Sufficiency Hearing
1
    As set forth herein, Claimant filed papers in support of the Claim (defined below) and in opposition to the
Objection (defined below). However, she did not appear at the Sufficiency Hearing on the Objection.
2
    See Order Approving (I) Claim Objection Procedures and (II) Claim Hearing Procedures [ECF No. 1632].

                                                          1
19-10412-jlg      Doc 3415        Filed 05/30/21 Entered 05/30/21 12:26:28                    Main Document
                                               Pg 2 of 2



                 on the Claim. The legal standard of review at a Sufficiency Hearing is
                 equivalent to the standard applied to a motion to dismiss for failure to state
                 a claim upon which relief may be granted under Rule 12(b)(6) of the
                 Federal Rules of Civil Procedure (“Rule 12(b)(6)”).3

        shall be corrected to read as follows:

                 The Estate Representatives contend that the Court should expunge the
                 Claim because it fails to state a claim for relief against Ditech. Pursuant to
                 the Claims Procedures Order,4 the Court conducted a Sufficiency Hearing
                 on the Claim. The Plan Administrator and Consumer Claims
                 Representative were represented by their respective counsel. The Claimant
                 did not appear at the hearing. The legal standard of review at a Sufficiency
                 Hearing is equivalent to the standard applied to a motion to dismiss for
                 failure to state a claim upon which relief may be granted under Rule
                 12(b)(6) of the Federal Rules of Civil Procedure (“Rule 12(b)(6)”).5

    2. Future references to the Memorandum Decision shall be to the Memorandum
       Decision as corrected hereby, a copy of which is attached hereto as Exhibit A.


Dated: New York, New York
       May 27, 2021

                                                                      /s/ James L. Garrity, Jr.
                                                                      Hon. James L. Garrity, Jr.
                                                                      U.S. Bankruptcy Judge




3
    See Claims Procedures Order ¶ 3(iv)(a). Rule 12(b)(6) is incorporated herein by Rule 7012 of the Federal Rules
of Bankruptcy Procedure (the “Bankruptcy Rules”).

4
    See Order Approving (I) Claim Objection Procedures and (II) Claim Hearing Procedures [ECF No. 1632].
5
    See Claims Procedures Order ¶ 3(iv)(a). Rule 12(b)(6) is incorporated herein by Rule 7012 of the Federal Rules
of Bankruptcy Procedure (the “Bankruptcy Rules”).


                                                        2
